DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic body that couples the mass body to the rotation shaft from claim 1 (Note: element 22 is disclosed as being an elastic body, but element 22 does couple the mass body [element 21] to the rotation shaft [92] since a holder [element 23] is located between the mass body and the rotation shaft.  How can the mass body be viewed as coupling the mass body to the rotation shaft without the mass body ever actually contacting the rotation shaft?) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (JP 3852208 B2; see Applicant provided machine translation) in view of Haneishi et al. (US 7,044,276 B2).
Regarding claim 1, Sakagami et al. discloses a dynamic damper for suppressing vibration generated by a gear (62) attached to a rotation shaft (61), the dynamic damper comprising:
a mass body (61e) that is disposed inside a rotation shaft having a hollow shape and extends along a shaft center (the center of 61) of the rotation shaft; and
an elastic body (61d) that couples the mass body to the rotation shaft.
Sakagami et al. does not disclose a flow path for lubricating liquid to flow is provided between an inner peripheral surface of the rotation shaft and the mass body, and the flow path is formed by the inner peripheral surface of the rotation shaft at an axial position where the elastic body is disposed.
Haneishi et al. teaches a flow path (each 41A and the space between each 22 in Figure 2) **[for lubricating liquid to flow is provided between an inner peripheral surface (the inner surface of 2) of a rotation shaft (2) and a mass body (30)]**, and the flow path is formed by the inner peripheral surface of the rotation shaft at an axial position where an elastic body (40) is disposed for the purpose of suppressing stress concentration on the elastic body thus improving the durability of the dynamic damper (Column 3 / Lines 24-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic damper of Sakagami et al. to have a flow path for lubricating liquid to flow provided between an inner peripheral surface of the rotation shaft and the mass body, and to have the flow path formed by the inner peripheral surface of the rotation shaft at an axial position where the elastic body is disposed for the purpose of suppressing stress concentration on the elastic body thus improving the durability of the dynamic damper, as taught by Haneishi et al.
Regarding claim 2, Sakagami et al. in view of Haneishi et al. discloses that the mass body is **[vibratable to a linear motion state in which the mass body reciprocates along the shaft center of the rotation shaft]**,
the elastic body includes:
a first contact surface (the surface of 40 that is in direct contact with the flat surface of 31 in Figure 1B; Haneishi et al.) that is in contact with the mass body and parallel to an axial direction of the rotation shaft; and
a second contact surface (the surface of 40 that is in direct contact with the non- flat surface of 31 in Figure 1B; Haneishi et al.) that is in contact with the mass body ata position different from the first contact surface and not parallel to the axial direction of the rotation shaft,
**[when the gear generates vibration so as to fall from a radial direction (up and down in Figure 4 of Sakagami et al.) of the rotation shaft to an axial direction side of the rotation shaft, compressive stress acts on the elastic body by the mass body vibrating so as to push the first contact surface in response to the vibration, and
when the gear generates vibration along the axial direction of the rotation shaft, compressive stress acts on the elastic body by the mass body coming in the linear motion state in response to the vibration and vibrating so as to push the second contact surface]**.
Regarding claim 4, Sakagami et al. in view of Haneishi et al. discloses a holder (20; Haneishi et al.) having a tubular shape (20 of Haneishi et al. is tubular as much as Applicant's holder [element 23] is tubular thus meets the claim limitation), which is attached to the inner peripheral surface of the rotation shaft and integrally holds the mass body and the elastic body, wherein the flow path is formed by the inner peripheral surface of the rotation shaft and the holder (see Figures 1B and 2).
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Applicant argued on Page 6 of the Remarks that “For example, in the configuration described in Japanese Patent No. 3852208, in the Applicant’s specification, the mass body has a cylindrical shape, so that it is conceivable to use internal space formed by an inner peripheral surface of the mass body as a flow path for lubricating liquid. Unfortunately, however, the inner peripheral surface of the mass body is positioned on a radially inner side of the inner peripheral surface of the rotation shaft. Thus, the centrifugal force acting on the lubricating liquid in the flow path is smaller than that in the case where the lubricating liquid flows along the inner peripheral surface of the rotation shaft, and the fluidity of the lubricating liquid may be lowered.”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Applicant’s argument has not made it clear how Sakagami et al. in view of Haneishi et al. does not read on the current claim limitations.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656